Citation Nr: 1419801	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  05-19 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an extraschedular evaluation in excess of 40 percent for service-connected back disability, to include residuals of fracture of the second lumbar vertebra (L-2).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel

INTRODUCTION

The Veteran had active service from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a Department of Veterans Affairs (VA) Regional Office (RO) rating decision of August 2003, which granted service connection for a lumbar spine disability (diagnosed as fracture, transverse process, L-2, lumbar spine), evaluating it at a 40 percent disability rating.  The Veteran timely filed a Notice of Disagreement in January 2004.  Subsequently, in July 2004, the RO issued another decision and notice of decision, which continued the 40 percent evaluation for the Veteran's service-connected lumbar spine disability.

The Veteran initially requested a Board hearing on this matter, but subsequently withdrew that request in writing in July 2005 and again in January 2007.  38 C.F.R. § 20.704(e) (2013).  He testified at an RO hearing in October 2005, a transcript of which has been associated with the claims file.

In January 2008, the Board denied an evaluation in excess of 40 percent for the Veteran's service-connected low back condition, on a schedular basis, and remanded the issue of an extraschedular rating for referral to the appropriate officials for consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2013).  In April 2010, the Board remanded the claim again, because the issue of referral for an extraschedular evaluation had been overlooked on the first remand.  

In a March 2011 decision, the Board denied the Veteran's claim for an extraschedular evaluation in excess of 40 percent for his service-connected back disability.  The Veteran appealed the Board's March 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2012 memorandum decision, the Court vacated the Board's March 2011 decision, and remanded the matter for further development consistent with the Court's decision.

The Board remanded the claim for additional development in June 2013.  The matter again is before the Board.  
This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The record reflects that the Veteran has not required frequent hospitalization for his service-connected back disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned schedular rating; further, there is no indication in the record that the average industrial impairment from the back disability is in excess of that contemplated by the currently assigned rating.


CONCLUSION OF LAW

An extraschedular evaluation in excess of 40 percent for a service-connected back disability, to include residuals of a fracture of the second lumbar vertebra (L-2), is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b) (2013); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5285-5295 (as in effect prior to September 26, 2003); 38 C.F.R. § 4.71a, DC 5293 (as in effect from September 23, 2002 to September 25, 2003); 38 C.F.R. § 4.71a, DCs 5235-43 (as in effect from September 26, 2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

In August 2002, March 2004, October 2007, and April 2010, VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it was his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the August 2003 and July 2004 rating decisions, May 2005 SOC, and SSOCs dated in August 2005, November 2005, August 2006, April 2007, and December 2010 explained the basis for the RO's action, and the SOC and SSOCs provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representatives has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, this notice was provided in a VA letter dated in October 2007.

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence he is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization or an attorney and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of increased ratings for the lumbosacral spine disability.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and he is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  Post service medical records identified by the Veteran have been associated with the claims file, to the extent possible.  Furthermore, the Veteran does not claim there is additional evidence not of record that would help his claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  

The RO provided the Veteran appropriate VA examinations in May 2003, April 2004, July 2005, and February 2007.  In addition, pursuant to the Board's January 2008 and April 2010 remand directives, an opinion addressing whether an extraschedular evaluation was warranted for the service-connected back disability was provided by the Director of the VA Compensation and Pension Service (C&P) in November 2010.  Finally, pursuant to the Board's June 2013 remand, the Veteran was afforded additional VA examinations in June 2013 and November 2013, with an extraschedular evaluation from the Director of Compensation Service in November 2013.  The reports and opinions are thorough and supported by the other evidence of record.  The reports and opinions discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria, to include on an extraschedular basis.  Specifically, the reports provide sufficient information to assess the current severity of the Veteran's low back disability.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations and opinion in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

The Board has considered the arguments of the Veteran made in his brief to the Court that the above VA examinations were inadequate, in that they failed to "appropriately discuss how his condition affected his ordinary activities, including work."  In that regard, the May 2003 VA examination, while not specifically discussing the Veteran's capacity to work or perform activities of daily living, did discuss the Veteran's pain and symptomatology that would affect his ability to perform such activities.  The report specifically noted the Veteran's description of "3 acute episodes during the past year in that if he makes an awkward movement or lifts something he develops pain and bend over [sic] and it would take about 3 days for this to get better."  

The April 2004 VA examination report, by contrast, specifically discussed the effects of the Veteran's low back problems on his ability to perform work duties.  Specifically, the Veteran discussed how he would occasionally ask for light duty or go to the doctor's for muscle relaxants during his work in automobile bodywork and how during his work as a truck driver that he would not attempt to move any of the loads carried.  As to general functioning, the Veteran had been totally incapacitated as a result of his back one time in the previous year that required three days of rest.  He also discussed other symptoms affecting his functioning.  

The July 2005 examination report documented the Veteran's reports being unable to drive his truck on long-distance runs and the need for lower lumbar support in the driver's seat.  As to daily functioning, he did no housework except to clean his apartment when necessary.  He had no yard work to do.  He generally was able to walk without difficulty, but did experience intermittent stabbing pain in the low back.  Sitting in hard chairs was difficult and his last period of total incapacity was four years previously and lasted four to five days.  

By February 2007, the Veteran was no longer working, but the examination report discussed the symptoms that would apply to his truck driving experience, such as an inability to lift over 5 pounds or drive for over 15 minutes.  The Veteran also discussed how his back pain affected his ability to stand, walk, and climb stairs.  

Finally, to the extent that the above were not adequate, the June 2013 VA examination report specifically addressed the effect of the Veteran's service-connected low back disability on his ability to work.  As such, the Board finds that the Veteran's argument is without merit, and that the evidence of record is sufficient to determine the Veteran's entitlement to an extraschedular evaluation for his low back disability.

Based on the April 2010 notice letter to the Veteran, the November 2010 opinion from the Director of C&P, the June 2013 and November 2013 VA examinations, the November 2013 opinion from the Director of Compensation Service, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its past remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Entitlement to an Extraschedular Evaluation

In a decision dated in January 2008, the Board denied an evaluation in excess of 40 percent for the Veteran's service-connected low back disorder, on a schedular basis, but remanded the issue of an extraschedular rating for referral to the appropriate officials for consideration pursuant to 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Therefore, the issue of whether the Veteran is entitled to a schedular rating higher than 40 percent for the service connected back disability is not currently before the Board.  The sole issue now before the Board is whether his disability picture is so unusual as to warrant entitlement to an extraschedular rating.

Subsequent to the Board's January 2008 remand of the issue of entitlement to an extraschedular rating, the Court has set forth a three-step analysis that provides guidance in determining whether referral for extraschedular consideration is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  According to Thun, the initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate and no referral is required.

In the second step of the inquiry, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  See 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service, for completion of the third step, i.e., a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  See 38 C.F.R. § 3.321(a).  The Veteran's back disability is assigned a 40 percent evaluation under 38 C.F.R. § 4.71a.  

As noted, the Veteran currently is rated at 40 percent.  The rating was awarded in an August 2003 rating decision pursuant to DCs 5285-5292.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  

The Board notes that, during the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, including the rating criteria for evaluating disabilities of the lumbar spine.  Effective September 23, 2002, VA revised the criteria for diagnosing and evaluating intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also reiterated the earlier changes to DC 5293 (now reclassified as DC 5243) for intervertebral disc syndrome.

Prior to September 26, 2003, DC 5285 provided for a 60 percent rating for abnormal mobility requiring a neck brace without cord involvement, and for all other cases, rate in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of the vertebral body.  38 C.F.R. § 4.71a, DC 5285.

DC 5292 pertained to limitation of motion of the lumbar spine.  A 10 percent rating was warranted for slight limitation of motion; a 20 percent rating for moderate limitation of motion; and a maximum 40 percent rating for a severe limitation of motion.  The Board observes that the words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).

Under 38 C.F.R. § 4.71a, DC 5295, a rating of 10 percent was warranted with characteristic pain on motion.  A rating of 20 percent was warranted with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing posture.  A rating of 40 percent was warranted where the condition was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint spaces, or with some of these characteristics with abnormal mobility on forced motion.  40 percent was the highest rating available under DC 5295.

In addition, prior to September 23, 2002, degenerative disc disease was evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.71a, DC 5293, for intervertebral disc syndrome.  A rating of 10 percent was warranted with a diagnosis of mild intervertebral disc syndrome and 20 percent with a diagnosis of moderate intervertebral disc syndrome with recurring attacks.  A rating of 40 percent was warranted where the Veteran suffered severe, recurring attacks with intermittent relief and a 60 percent rating where the disorder was pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002). 

Effective from September 23, 2002, the criteria for intervertebral disc syndrome, DC 5293, changed significantly.  DC 5293 provided for a 10 percent rating where the back condition resulted in incapacitating episodes having a total duration of at least one week, but less than 2 weeks during the past 12 months.  A 20 percent rating was assigned where intervertebral disc syndrome was manifested with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating was where intervertebral disc syndrome was manifested with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2003).  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate DCs if it would result in a higher combined evaluation for the disability. 

Effective from September 26, 2003, disabilities of the thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DCs 5235-5243 (2013).  A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a, DC 5235-5242.

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,455 (August 27, 2003) (Supplementary Information).

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id, Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id, Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id, Notes (2) and (4).  Note (1) also articulates that neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate DC.  Id, Note (1).

The criteria for intervertebral disc syndrome, reclassified under DC 5243, remained relatively unchanged to the criteria prior to September 26, 2003 under DC 5293.

In the instant case, a May 2003 VA examination report noted limitation of motion in the lumbar spine and pain at the end of each movement.  The Veteran reported that standing for any period of time, walking a long distance, or riding in a pickup truck would cause him to have pain in the right sacral iliac joint.  He indicated that he had experienced about three acute episodes during the past year in which he made an awkward movement or lifted something causing him to develop pain and which took about three days to heal.  The last acute episode he had was about one and a half months prior.  
An April 2004 VA examination report noted the Veteran's complaints of tingling down the right lower extremity, as well as low back pain.  He reported doing automobile bodywork from 1970 to 1995.  He stated that he would occasionally go to doctors for muscle relaxants or ask for light work at the shop where he worked.  After 1995, he did "hot-shotting," which meant handling urgent or small special delivery jobs.  He also occasionally drove a semi-trailer truck.  He said he was basically working for himself one way or another and one of his rules was that he would drive, but he would not touch or attempt to move the load he was carrying.  He later stated that he did leave the bodywork field because of his back.  He noted that he could not ride in a straight-up car seat that did not have a lumbar support, such as in an old-fashioned car, and that he could aggravate his back very easily by lifting.  He was not certain whether repetitious use increased his pain or not.  He indicated that he had flare-ups every three to four months lasting for a couple of days and that he would have increased soreness, stiffness, and more back pain.  He recalled being totally incapacitated about one time a year, but said he had not sought a physician's advice about that.  On physical examination, the Veteran had limitation of motion with pain.  X-rays showed no significant lumbar spine abnormality, and the examiner detected no neurological deficit.

On a June 2004 VA pulmonary clinic note, it was noted that the Veteran had been employed as a truck driver for the past three to four years, but had not driven in the past two months.

September 2004, December 2004 and July 2005 VA medical reports convey the Veteran's past medical history of chronic low back pain.  A December 2004 VA mental health record notes that he had worked most of his life in vehicle body work and as a truck driver until his physical health deteriorated.  It was noted on another mental health record in December 2004 that the Veteran had suffered many complications from a prostatectomy and had been unable to maintain his job as a truck driver and in vehicle body work since then because of complications with that prostatectomy.

In July 2005, the Veteran underwent another VA examination of the back, at which he reported having pain, and said standing for just 10 to 15 minutes made the back pain more severe.  He did not use a brace, but did use muscle relaxers.  He stated that he was not regularly occupied, but when called, he did deliver trailers.  He did this locally in the metroplex and not over long distance.  He mentioned that the condition of the seat in the vehicle he was driving was important, as he preferred one with lower lumbar support so that he could drive more comfortably.  In his daily activities, the Veteran reported that he did no regular housework, but would clean his apartment when necessary.  In addition, he was able to walk, other than experiencing an occasional stabbing pain in his back.  He also noted that he had experienced flare-ups, and his last period of total incapacity had occurred four years ago, lasting four to five days.  Clinical examination revealed that the Veteran had limitation of motion with pain.  He could heel-toe walk and did not exhibit muscle spasm, weakness, or tenderness.  The clinician did not detect any neurological defect, either motor or sensory, nor did he find that the Veteran had incoordination or weakness.  X-rays taken in April 2004 revealed no significant lumbar spine abnormality.  Based on these data, the clinician diagnosed the Veteran with fracture of the transverse process of the L2 vertebra.

A separate July 2005 VA mental health clinic record noted that the Veteran reported that he was still looking for a job as a truck driver.

At his October 2005 Decision Review Officer (DRO) hearing, the Veteran testified that he experienced back pain if he walked for any length of time or when bending.  He also indicated that he was unable to work at the present time.  He apparently visited VA twice per year for his back disability, and had a prescription for muscle relaxers. 

In February 2007, the Veteran submitted to another VA examination of the spine.  He reported taking Vicodin and muscle relaxers for pain, and a February 2006 magnetic resonance imaging (MRI) report showed degenerative disc disease of the lumbar spine (multi-level) as well as ruptured discs at the L4 and L5, with thecal sac compression, but no foraminal or cord involvement.  The Veteran indicated that he was not working at that time.  Physical examination revealed that the Veteran had normal pinprick and vibratory sensation on the legs and no edema.  He had limited motion and pain.  He did not have scoliosis, but displayed almost a complete loss of lumbar curve.  He experienced painful motion, but no associated weakness, fatigability or incoordination, and had no additional limitation of motion during flare-ups or on repetitive motion times three.  He limped on the right leg, he could not walk on his heels or toes, and a rectal examination revealed diminished sensation, tone and reflex.  The Veteran also described experiencing flare-ups of pain but no bowel complaints, as secondary to the back disability.  He could stand for 10 minutes and walk a few blocks, with increased back pain ascending and descending stairs.  Based on these data, the VA examiner diagnosed the Veteran with fracture, transverse process of L2, which had healed with treatment and manifested in a decrease in range of motion, as well as degenerative disc disease of the lumbar spine with disc protrusion at the L4-L5 with back pain, right leg radiation and moderate disability with progression.  The clinician also stated that the Veteran's current "[l]umbar disc disease is not secondary or interrelated with his transverse fracture of L2.  Rather this is due to age and attrition, but not secondary or interrelated with the documented transverse process fracture."

A March 2009 VA treatment record included a finding of decreased range of motion with straight leg raising to about 20 degrees bilaterally.

In November 2010, an opinion was provided from the Director of Compensation and Pension.  The Director indicated a review of the file to determine whether the Veteran was entitled to an extraschedular evaluation for the lumbar spine condition, noting that these evaluations were assigned in cases where an exceptional or unusual disability picture was presented with such related factors as marked interference with employment or frequent periods of hospitalization that rendered application of regular rating schedular standards impractical.  The Director noted the Veteran's history including the findings reported in the VA examinations in May 2003, April 2004, July 2005, and February 2007, as well as the hearing testimony from the October 2005 DRO hearing.  The Director observed that the Veteran had not been hospitalized or had any type of surgery for his back condition since separation from service.  Available evidence did not include any urgent medical visits or physician prescribed periods of bed rest due to his lumbar spine condition.  The Veteran had been working on a full-time basis for several years and evidence did not show that he had missed any time from work due to his back condition.  The Director found that no unusual or exceptional disability pattern had been demonstrated that would render application of the regular rating criteria as impractical for the Veteran's service-connected lumbar spine disability.  The evidentiary record did not demonstrate that the symptomatology consistently associated with the service-connected lumbar spine condition was not wholly contemplated by the criteria utilized to assign the current evaluations.  The Director thus determined that entitlement to an extraschedular evaluation for his lumbar spine condition was not established.

The Veteran was afforded a VA examination in June 2013.  The examiner noted review of the claims file and a diagnosis of mild lumbar disc degeneration.  The Veteran reported progressively worsening constant lower back pain, with an occasional burning sensation in the right buttock and posterior thigh and calf.  The Veteran denied flare-ups of pain impacting the function of the spine.  On examination, range of motion of the thoracolumbar spine was to 80 degrees of forward flexion, with pain throughout the range of motion; extension to 10 degrees, with pain throughout the range of motion; right and left lateral flexion to 20 degrees, with pain throughout the range of motion; right lateral rotation to 15 degrees, with pain throughout the range of motion; and left lateral rotation to 10 degrees, with pain throughout the range of motion.  The Veteran's motion in all planes was unaffected by repetitive motion testing.  

The examiner concluded that the Veteran had functional loss or impairment as seen by less movement than normal, weakened movement, and pain on movement.  There was tenderness and guarding that did not result in abnormal gait or abnormal spinal contour.  Lower extremity muscle strength testing was normal (5 out of 5) bilaterally, and there was no evidence of muscle atrophy.  Reflexes in the bilateral knees were normal, but absent in the bilateral ankles.  Sensory examination was normal.  Straight leg raising tests were negative on the left and positive on the right.  The Veteran had radiculopathy of the right lower extremity that was manifested by mild intermittent pain and moderate paresthesias and/or dysesthesias.  The examiner described the radiculopathy as mild in nature.  There were no other neurologic abnormalities and the Veteran did not have intervertebral disc syndrome (IVDS).

The Veteran required the constant use of a cane, but functioning of the thoracolumbar spine was not to the point that functioning was so diminished that amputation with prosthesis would equally serve the Veteran.  Diagnostic testing showed mildly diminished L5-S1 disc space and a prior MRI had shown disc protrusion at L4-L5 with indentation of the thecal sac and disc desiccation/degeneration.  The low back disability did not impact the Veteran's ability to work.  In general, the examiner concluded that the Veteran's low back disability was mild to moderate in nature.  

The Veteran was afforded another VA examination in November 2013.  The examiner noted review of the claims file and indicated that there had been no significant change in the Veteran's lumbar spine condition in the previous four months.  The report otherwise copied and pasted the information and findings from the June 2013 VA examination report. 

In November 2013, an opinion was provided from the Director of Compensation Service.  The memo indicated a review of the evidence of record, including the most recent VA examination reports and the June 2013 Board remand.  The memo concluded that entitlement to an extraschedular evaluation for the lumbar spine condition was denied.  The reasons and bases for the decision included an extensive discussion of the findings of the most recent VA examinations.  The memo concluded that a 10 percent rating would be warranted based on the Veteran's range of motion and the absence of an abnormal gait or spinal contour due to guarding and/or muscle spasm.  In addition to the above symptoms, the Veteran had painful motion on examination.  The Veteran had been employed until early 2004 and only intermittently thereafter.  The memo concluded that the above evidence did not support the assignment of an extraschedular rating greater than 40 percent.  

The Board finds that the preponderance of the evidence is against the Veteran's claim.  The medical evidence shows that the Veteran's service-connected lumbar spine disability is manifested primarily by limitation of motion and pain.  His fracture of L-2 is healed, and the preponderance of the X-ray evidence is against a deformity of that vertebral body.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the spine disability codes specifically address limitation of motion due to pain.

The record reflects that the Veteran has not required frequent hospitalization for the service-connected disability and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, there is no indication in the record that the average industrial impairment from his back disability would be in excess of that contemplated by the assigned rating.  Indeed, the June 2013 VA examiner concluded that the Veteran's service-connected low back disability would not impair his ability to work and that his low back problems represented an overall disability picture that was only mild to moderate in nature.  Such a finding is supported by the evidence of record.  In that regard, the Board finds it highly significant that the Veteran has been shown to have full muscle strength and that there is no evidence of muscle atrophy.  Thus, despite the Veteran's pain on movement displayed during examination and otherwise reported by him, he retains the ability to use his back and lower extremities in close to a normal manner and that he, in fact, does so as evidenced by the lack of atrophy.  As such, although the Veteran has certain low back symptoms such as pain and weakness, these problems are fully contemplated and compensated in his current 40 percent disability rating.

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his symptoms of back pain and whether or not he had to miss work or go to the hospital due to his back pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, the Court has held that in certain situations a lay person is competent to provide opinion on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  That said, and as discussed above, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  In reaching that determination, the Board finds the conclusions of the June 2013 and November 2013 VA examination reports of significantly greater probative value, as they considered the Veteran's lay statements and evidence of record, but found that the service-connected low back disability would not affect employment and resulted in a disability picture that was only mild to moderate in nature.  As such, the Board concludes that the evidence of record fails to meet the threshold for assignment of an extraschedular rating. 

Because the preponderance of the evidence is against the claim for an extraschedular evaluation for the back disability, the benefit-of-the-doubt doctrine is inapplicable, and the claim on this basis must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to an extraschedular evaluation in excess of 40 percent for service-connected back disability, to include residuals of fracture of the second lumbar vertebra (L-2) is denied.


REMAND

In addition and as discussed above, on multiple occasions during the appellate time period the Veteran has claimed that he is unable to work due solely to his service-connected low back disability.  In that regard, a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.  That said, claims for TDIU and the underlying increased rating claim may be adjudicated separately.  Id.

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013). 38 C.F.R. § 4.16(a) further provides that disabilities resulting from a common etiology or single accident will be considered one disability.

If the required percentage requirements are not met, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Director of Compensation Service should consider whether TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance.

In this case, the Veteran does not meet the percentage requirements for TDIU.  The Veteran's sole service-connected disability is his 40 percent rating for a back disability, to include residuals of fracture of the second lumbar vertebra (L-2).  In light of the evidence of record, the Board concludes that a remand for additional development and initial adjudication by the agency of original jurisdiction is required.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information

2.  Undertake any additional development deemed necessary by the information provided by the Veteran in response to the above notice.

3. After the above is complete, adjudicate the Veteran's TDIU claim.  If a complete grant of benefits is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


